DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 01/28/2021 has been entered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-16, 19, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US-2007/0261868) in view of Snook (US-2016/0288302) and Chen (US-2010/0229693) and further in view of Mayer (US-2,618,186).
	Regarding claim 1 (Currently Amended), Gross (US-2007/0261868) discloses a torque limiter (torque limiting device in Figs. 5A and 5B) for limiting a torque transferred from a tool (fastener engaging head 20) to a workpiece (fastener 12) (Fig. 1), the torque limiter comprising:
a housing (16) comprising:
a housing magnet (“at least two corresponding magnets such as the magnet 22BS, and 22BN”) [Gross; paragraph 0071] enclosed within the housing (16); and a shaft (18) couplable at a distal end to a workpiece (fastener 12) (Fig. 1) , the shaft (18) at least partially surrounded by the housing (16) and rotatable within the housing (16) (rotatable below max torque) (at max 
a shaft magnet (“at least two magnets such as the magnet 22AS, and 22AN”) [Gross; paragraph 0071] at least partially surrounded by the housing (16), the shaft magnet (“at least two magnets such as the magnet 22AS, and 22AN”) [Gross; paragraph 0071] magnetically coupleable with the housing magnet (“at least two corresponding magnets such as the magnet 22BS, and 22BN”) [Gross; paragraph 0071] to transmit a torque between the housing (16) and the shaft (18) and configured to uncouple from the housing magnet (“at least two corresponding magnets such as the magnet 22BS, and 22BN”) [Gross; paragraph 0071] allowing the shaft (18) and the shaft magnet (“at least two magnets such as the magnet 22AS, and 22AN”) [Gross; paragraph 0071] to rotate within the housing (16) when a threshold torque is reached (“[I]n response to an applied torque exceeding the ability of the magnets to remain in attractive alignment, the handle 16 may rotate without also rotating the shaft 18. The rotation of handle 16 also separates or breaks the magnetic circuit between the two corresponding magnets thereby reducing the magnets mutual attractive force, creating the torque limit of the tool.”) [Gross; paragraph 0072].  Gross fails to disclose a clutch connected to a distal portion of the shaft and configured to transfer the torque from the shaft to a workpiece unidirectionally; and a coupler removably coupleable to an outer portion of the clutch, the coupler configured to releaseably receive a driver therein.  Gross fails to disclose the shaft magnet is located within the shaft (18) (Figs. 5A and 5B).  
As to the clutch, Snook (US-2016/0288302) teaches a clutch (ratchet 104) (wherein a clutch is a coupling used to connect or disconnect a driving part of a mechanism, and a ratchet connects a drive shaft to a driving part of a mechanism through a pawl) connected to a distal portion (an end portion of the shaft opposite the other portion of the shaft 106) of the shaft (106) and configured to transfer the torque from a shaft (106) to a workpiece unidirectionally (while the ratchet allows one to change direction, it is responsive in one direction at a time for loosening or tightening, or unidirectional) [Snook; paragraphs 0048 and 0049].  Since Snook teaches a 

    PNG
    media_image1.png
    984
    890
    media_image1.png
    Greyscale

	As to the coupler, Chen (US-2010/0229693) teaches a coupler (chuck 26 and connecting tube 10/10B) removably coupleable to an outer portion of the clutch (ratchet 41B), the coupler configured to releaseably receive a driver (tool head 30) therein (Figs. 5 and 6).  Since the coupler 
	As to the magnets being located “within the shaft” as claimed, Mayer (US-2,618,186) teaches magnets (14) being located within the shaft (12) (Fig. 2).  Since Mayer is pertinent to torque-limiters such as that of Gross, it therefore would have been obvious to one of ordinary skill in the art to modify the shaft to mount magnets within the shaft as taught by Mayer in order to remove/add/replace magnets for the adjustment of the magnetic force so as to provide a predetermined torque reaction [Mayer; col. 1, lines 9-16].
	Regarding claim 2 (Previously Presented), Gross discloses the torque limiter of claim 1, wherein the housing magnet (22BS, 22BN) further comprises: a plurality of housing magnets (“at least two corresponding magnets such as the magnet 22BS, and 22BN”) [Gross; paragraph 0071] disposed around a central bore of the housing (16) (Figs. 5A and 5B).
	Regarding claim 3 (Previously Presented), Gross discloses the torque limiter of claim 2, wherein the shaft magnet (22AS, 22AN) further comprises: a plurality of shaft magnets (“at least two magnets such as the magnet 22AS, and 22AN”) [Gross; paragraph 0071] disposed within the shaft (within the shaft 18 as modified by Mayer) to align with the plurality of housing magnets (“at least two corresponding magnets such as the magnet 22BS, and 22BN”) [Gross; paragraph 0071] (Figs. 5A and 5B).
	Regarding claim 4 (Original), Gross discloses the torque limiter of claim 3, wherein each of the plurality of shaft magnets (“at least two magnets such as the magnet 22AS, and 22AN”) [Gross; paragraph 0071] is configured to magnetically couple one of the plurality of housing magnets (“at least two corresponding magnets such as the magnet 22BS, and 22BN”) [Gross; paragraph 0071] to transmit a torque between the housing (16) and the shaft (18) [Gross; 
	Regarding claim 5 (Original), Gross discloses the torque limiter of claim 4, wherein upon rotating the shaft (18) when a threshold torque is reached, each of the plurality of shaft magnet (“at least two magnets such as the magnet 22AS, and 22AN”) [Gross; paragraph 0071]s is configured to couple to a different one of the plurality of housing magnets (“at least two corresponding magnets such as the magnet 22BS, and 22BN”) [Gross; paragraph 0071] to transmit torque between the housing (16) and the shaft (18) (“rotation of handle 16 also separates or breaks the magnetic circuit between the two corresponding magnets thereby reducing the magnets mutual attractive force, creating the torque limit of the tool”) [Gross; paragraph 0072].
Regarding claim 6 (Previously Presented), Gross discloses a torque limiting driver for driving a workpiece (fastener 12) (Fig. 1), the torque limiting driver comprising:
a housing (16) comprising:
a housing (16) bore comprising a central axis; and a housing magnet (“at least two corresponding magnets such as the magnet 22BS, and 22BN” which are connected to the housing in Figure 5A) [Gross; paragraph 0071] located proximate the housing (16) bore; and a shaft (18) located within the housing (16) bore, the shaft (18) comprising:
a shaft magnet (“at least two magnets such as the magnet 22AS, and 22AN”) [Gross; paragraph 0071] located within the housing (16) bore, the shaft magnet (“at least two magnets such as the magnet 22AS, and 22AN”) [Gross; paragraph 0071] facing the housing (16) and radially alignable with the housing magnet (“at least two corresponding magnets such as the magnet 22BS, and 22BN”) [Gross; paragraph 0071] to generate a magnetic coupling to the housing magnet (“at least two corresponding magnets such as the magnet 22BS, and 22BN”) 
As to the bearings, Snook teaches a proximal bearing (shown in Figure 4 of Snook below) coupled to a proximal portion of the housing (housing 110 of Snook) and a proximal portion of the shaft (shaft 106 of Snook) to enable (allow for) rotation of the housing (110 of Snook) relative to the shaft (shaft 106 of Snook) (“shaft 106, including gear teeth 106a, is rotatably mounted in the well 110a”) [Snook; paragraph 0034].

    PNG
    media_image2.png
    874
    851
    media_image2.png
    Greyscale

a distal bearing (of housing 110 of Snook shown in Figure 4 below) coupled to a distal portion of the housing (110 of Snook) and a distal portion of the shaft (shaft 106 of Snook) to enable (allow for) rotation of the housing (110 of Snook) relative to the shaft (shaft 106 of Snook) (“shaft 106, including gear teeth 106a, is rotatably mounted in the well 110a”) [Snook; paragraph 0034].

    PNG
    media_image3.png
    874
    866
    media_image3.png
    Greyscale

Gross fails to disclose a clutch connected to the shaft and configured to transfer the torque from the shaft to a workpiece unidirectionally; and a coupler removably coupleable to a distal end of the clutch, the coupler configured to releaseably receive a driver therein.  
As to the clutch, Snook (US-2016/0288302) teaches a clutch (ratchet 104) (wherein a clutch is a coupling used to connect or disconnect a driving part of a mechanism, and a ratchet connects a drive shaft to a driving part of a mechanism through a pawl) connected to a shaft (106) and configured to transfer the torque from a shaft (106) to a workpiece unidirectionally (while the ratchet allows one to change direction, it is responsive in one direction at a time for loosening or tightening, or unidirectional) [Snook; paragraphs 0048 and 0049].  Since Snook teaches a mechanism for use with a screwdriver that quickly loosening or tightening a screw without repositioning your hand, it therefore would have been obvious to modify the housing of Gross with 

    PNG
    media_image1.png
    984
    890
    media_image1.png
    Greyscale

	As to the coupler, Chen (US-2010/0229693) teaches a coupler (chuck 26) removably coupleable to a distal end of the clutch (ratchet 41B), the coupler configured to releaseably receive a driver (tool head 30) therein (Fig. 3).  Since the coupler of Chen is an improvement on the shaft of a screwdriver, it therefore would have been obvious to one of ordinary skill in the art to modify the end of the shaft 18 of Gross with a coupler as taught by Chen, removably (i.e. separably) 
	Regarding claim 7 (Original), Gross in view of Snook teaches the torque limiting driver of claim 6, further comprising: a handle (102 of Snook) coupleable to the housing (housing 110 of Snook) to transfer a torque thereto (via user’s hand) [Snook; paragraph 0033].
	Regarding claim 11 (Previously Presented), Gross discloses the torque limiting driver of claim 6, wherein the housing magnet (22BS, 22BN) further comprises: a plurality of housing magnet (“at least two corresponding magnets such as the magnet 22BS, and 22BN”) [Gross; paragraph 0071]s disposed around a central bore of the housing (16).
	Regarding claim 12 (Previously Presented), Gross discloses the torque limiting driver of claim 11, wherein the shaft magnet (22AS, 22AN) further comprises:
a plurality of shaft magnets (“at least two magnets such as the magnet 22AS, and 22AN”) [Gross; paragraph 0071] disposed within the shaft (within the outer diameter of shaft 18) and, the shaft magnets (“at least two magnets such as the magnet 22AS, and 22AN”) [Gross; paragraph 0071] coupleable (magnetically coupleable as shown in Figure 5A) with the plurality of housing magnets (“at least two corresponding magnets such as the magnet 22BS, and 22BN”) [Gross; paragraph 0071].
Regarding claim 13 (Original), Gross in view of Snook teaches the torque limiting driver of claim 6, wherein the clutch (ratchet 104 of Snook) includes a ratcheting mechanism (ratchet 104).
	Regarding claim 14 (Previously Presented), Gross discloses the torque limiting driver of claim 6, the clutch further comprising:
a driving member (head 20) connected to a distal portion of the shaft (18), the driving member rotatable with the shaft (18) when the shaft (18) receives a torque from the housing (16), but fails to disclose

However, Chen teaches a driving member (tool head 30) connected to a distal portion of a shaft (shaft 20), the driving member (30) rotatable with the shaft (20) when the shaft (20) receives a torque (Fig. 3); and 
a driven member (chuck 26) engaging the driving member (30), the driven member (26) configured to rotate the driving member (tool head 30) using the torque when the torque is in a first direction about the central axis (Fig. 3) and configured to rotate independently of the torque when the torque is in a second direction about the central axis (the ratchet/clutch 104 of Snook allows for the shaft, and thus the driven member 26 of Chen, to rotate independently of the torque when the torque is in a second direction about the central axis).  Since the coupler of Chen is an improvement on the shaft of a screwdriver, it therefore would have been obvious to one of ordinary skill in the art to modify the end of the shaft 18 of Gross with a coupler as taught by Chen, removably (i.e. separably) coupled via the shaft to a distal end of the clutch 104 of Snook, in order to easily remove and change the tool head with different sizes or types according to different jobs [Chen; paragraph 0008].  
Regarding claim 15 (Previously Presented), Gross discloses the torque limiting driver of claim 14, the driven member (tool head 20) further comprising a driver (head 20) releaseably engageable with a workpiece (fastener 12) (Fig. 1) to transfer a torque from the driver to the workpiece (fastener 12) (Fig. 1).
Regarding claim 16 (Original), Gross in view of Snook teaches the torque limiting driver of claim 6, and further teaches wherein the clutch (wherein the clutch is interpreted as teeth 106a of Snook which are connected to a shaft 106 of Snook and configured to transfer the torque from a shaft 106 of Snook to a workpiece unidirectionally as claimed in claim 6) and the housing (110 of  
Regarding claim 19 (Original), Gross discloses the torque limiting driver of claim 6, wherein an outer surface of the housing (16) is axially fluted.
	Regarding claim 20 (Original), Gross discloses the torque limiting driver of claim 6, wherein the housing (16) is configured to substantially shield magnetic fields from extending beyond the torque limiter (Shielding materials are barriers made with conductive or magnetic materials, and common metals used for shielding include steel  Since Gross teaches a magnetically conductive housing 16 made of steel, it therefore is considered to be a housing configured to substantially shield magnetic fields as claimed) [Gross; paragraph 0075].
	Regarding claim 23 (New), Gross discloses the torque limiter of claim 2, wherein the plurality of shaft magnets (“at least two magnets such as the magnet 22AS, and 22AN”) [Gross; paragraph 0071] are arranged in alternating polarity (polarity shown by north “N” and south “S”) (Fig. 5A), and the plurality of housing magnets (22BS, 22BN) are arranged in alternating polarity (polarity shown by north “N” and south “S”) (Fig. 5A) to resist uncoupling between the housing magnets (22BS, 22BN) and the shaft magnets (at least two magnets such as the magnet 22AS, and 22AN) (Fig. 5A) (“the opposite poles of the respective magnets may be allowed to attract one another”) [Gross; paragraph 0058].

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US-2007/0261868) in view of Snook (US-2016/0288302) and Chen (US-2010/0229693) and further in view of Mayer (US-2,618,186) and Tiede (US-5,613,585).
	Regarding claim 17 (Original), Gross discloses the torque limiting driver of claim 6, but fails to disclose the shaft (18) further comprising: a shaft (18) bore extending axially through the shaft (18).

	Regarding claim 18 (Previously Presented), Gross in view of Tiede teaches the torque limiting driver of claim 17, and further teaches wherein the shaft bore (cavity 14) comprises a diameter that varies between a proximal end (19) and a distal end (14) of the shaft (16) (Figs. 1 and 3).

Allowable Subject Matter
Claim 24 (New) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of Gross, as modified, does not anticipate or render obvious the limitations of claim 24 and including the limitations of the base claim and any intervening claims, particularly “the second diameter is larger than the first diameter and the third diameter.  While the rejection states that adding a shaft bore would have been obvious (see the rejection of claim 17 above), there would be no reason to modify the bore to include three diameters within the shaft, particularly where the “second diameter is larger than the first diameter and the third diameter” where the “second diameter [is] adjacent the housing magnet.”  
Claim 25 (New) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Gross fails to anticipate or render obvious “a proximal bearing coupled to a proximal portion of the housing and a proximal portion of the shaft to enable rotation of the housing relative to the shaft” (Claim 6) and “a distal bearing coupled to a distal portion of the housing and a distal portion of the shaft to enable rotation of the housing relative to the shaft” (Claim 6) and wherein the proximal bearing and the distal bearing each include “a plurality of rollers” (Claim 25).  
While Gross does mention that “[t]he use of ball or roller bearings to separate the magnets and permit low friction movement is also anticipated” [Gross; paragraph 0076], this is not described explicitly in Gross.  The prior art of Mayer (US-2,618,186), for example, makes obvious a plurality of rollers 10 between a shaft 12, 17, and a housing (11), but would not render obvious a proximal and a distal bearing as claimed.  

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 8 of the Remarks that the shaft 17 of Mayer does not have magnets positioned within the shaft, but rather externally.  In response, a pin 19 is driven transversely through the shaft 17 and the hub 12 (Figs. 1 and 2), the hub 12 containing magnets 14 recessed therein (Fig. 2).  Since the hub 12 of shaft 17 acts as part of the shaft, then the hub is considered 12 broadly as part of the shaft 17.  For this reason, the argument is not persuasive.  
Applicant argues that the magnets 14 of the hub 12 are locate externally to the hub and the hub portion 12.  In response, the magnets 14 of Mayer are located partly within the hub 12 and partly external of the hub 12.  Therefore, the magnets of Mayer would meet the claimed “located within the shaft” as claimed as they are both within and outside of the shaft (12).  For this reason, the argument is not persuasive.   
Applicant argues on page 9 of the Remarks that using four references to reject claim 1 is hindsight.  In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  
	Applicant argues on page 10 of the Remarks regarding claim 17 that Tiede does not explicitly disclose that the bore 14 extends through the gear piece 16.  Applicant states that cavity 14 is interrupted by the component 19, which is not apparently described, and therefore does not implicitly disclose that the bore 14 extends through the gear piece 16.  
In response, Applicant argues on page 10 of the Remarks that Gross would not be modified with Tiede since a geared body of Tiede would not operate together with Gross.  In response, Gross (US-2007/0261868) teaches a shaft connecting handle 16 to a head 20 to drive a screw.  When the coupling between handle magnet assembly 52 and shaft magnet assembly 50 experiences a maximum torque to overcome the magnetic force, then the magnetic coupling 52 handle is prevented from turning shaft magnet assembly 50 to limit the torque.  
	Tiede (US-5,613,585) teaches a shaft (16) bore (cavity 14) extending axially through the shaft (16) (socket like shape is open on the front end for insertion of a bit and a rear end for the ejecting of the bit) (Fig. 3).  
	The rejection does not state that the gearing would be brought in, nor does the claim require this.  Rather the question is would one find it obvious to modify the shaft with a bore such as a socket?  One of ordinary skill in the art is very well aware of bit drivers, where the shaft is 
	The gearing of Tiede is a ratchet, and merely provides a convenience for the user and is not required for the device to function.  In other words, the gearing can be removed, or not added in this case, and one would still be able to turn the handle to loosen and tighten a fastener.  Here is an annotated understanding of how one of ordinary skill in the art would modify the shaft to include the claimed bore 14 of Tiede:

    PNG
    media_image4.png
    641
    390
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    572
    525
    media_image5.png
    Greyscale

	As stated in the rejection, having a shaft bore (cavity 14) allows for ejecting of a stuck bit by insertion of a long and narrow tool in the rear and pushing.  This is well known in the art.  
	As to the argument that Tiede does not explicitly state that socket 16, Tiede states “fragment of a screwdriver bit 13 is shown disposed within the handle 11 in a rectilinear cavity 14 therein” and “the rectilinear drive relationship between the screwdriver bit 13 and the piece 16 is shown at 19” [Tiede; col. 2, lines 37-49].  This is clearly describing a screwdriver bit and socket as described previously in the arguments.  Figure 3, as annotated below, appears to show shoulders and a bore that extends all the way through.  


    PNG
    media_image6.png
    354
    844
    media_image6.png
    Greyscale

	Applicant is correct in stating that Tiede does not explicitly state that this is a bore, rather relying on what is known in the art and the Figures to determine whether this bore is open or closed.  However, as expressed in the rejection, it is well known to put bores on the end of sockets in “a rear end for ejecting the bit” and therefore, without explicitly disclosing that the bores the Figures are all the way through, a statement of obviousness regarding why one of ordinary skill in the art would make the bore through was made.  See US-2009/0031867 [0065] and US-2007/0180958 [0034] for bits that further evidence it being well known to include a through bore to eject bits.  
	For these reasons, the argument is not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 25, 2021